DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Claim Line Numbers
Please note that any mention of line numbers of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Objection to the Specification
The text of 37 CFR 1.52(b)(6) is as follows:
“(6) Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.”  (Bold added).
The specification is hereby objected to under 37 CFR 1.52(b)(6) in that: (1) the paragraph numbering is not, “at least four numerals,” and, (2) the title on the first page of the specification has paragraph numbering.  This objection may be overcome by: (1) cancelling all paragraph numbering in the specification, or, (2) amend the paragraph numbering to comply with the cited rule.  Correction is hereby required by either method (1) or method (2).

The text of 37 CFR 1.71(a) is as follows:
“(a) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.”  (Bold added).
The specification is hereby objected to under 37 CFR 1.71(a) in that it is not clear throughout the specification what is meant by the term, “compaction characteristic” or by its plural, “compaction characteristics.”  The term is not a known term in the art with a definite meaning, and the specification fails to make clear what the term means, in singular or in plural.  The specification would not make clear to one of ordinary skill-in-the-art what is meant by “compaction characteristic” or by “compaction characteristics.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of independent claim 1, the use of the word, “dielectric” is indefinite and unclear in context in that the word is used as if it identifies a quantity, which is at odds with the usual and ordinary meaning of the word, “dielectric” to mean a class of substances.  Substantially the same lack of clarity occurs with the following uses of the word dielectric: claim 5 at line 5; claim 8 at lines 2 and 3; claim 9 at lines 3 and 6; claim 10 at line 3; claim 14 at line 5; claim 17 at lines 2 and 3; claim 18 at lines 2, 3, 4, and 5; and, claim 20 at line 2.
Throughout claims 1-20, each and every use of the acronym “GPR” is indefinite and unclear in context in that the acronym is not identified in the claim, occurring, at least, in: claim 1 at line 5; claim 5 at line 6; claim 8 at line 3; claim 10 at line 10; claim 11 at line 7; claim 17 at line 2; and, claim 20, line 3.
Overall, independent claim 1 is indefinite and unclear in that the preamble of the claim presents the claim as being directed to claiming, “A system for determining the change in dielectric or thickness of a pre-rolled asphalt layer necessary to achieve optimal compaction during rolling of the asphalt layer” (lines 1-3), but, the body of claim 1 never determines, “the change in dielectric or thickness of a pre-rolled asphalt layer necessary to achieve optimal compaction during rolling of the asphalt layer.”
On lines 21-22 of independent claim 1, “said computed compaction characteristics”  as a plural term cannot take “at least one compaction characteristic” (singular or plural) as antecedent.  Thus, on lines 21-22 of claim 1, “said computer compaction characteristics” lacks antecedent basis.
Overall, independent claim 1 is indefinite and unclear in context as to how the claimed “system” (line 1) can obtain “change in dielectric or thickness” (line 1) using only the output of a “pressure sensor” (line 5) or of a “temperature sensor” (line 5), noting the phrase, “at least one sensor” on line 4 of claim 1.
Throughout claims 1-20, each and every use of the term, “compaction characteristic” is vague, indefinite and unclear in context in that it is not a known term in the art with a definite meaning, and in that the specification fails to make clear what the term means.  The indefinite and unclear term, “compaction characteristics” is used in the following places in the claims: claim 1 at line 20 and 21-22; claim 2 at line 3; claim 3 at line 4; claim 11 at lines 1, 8-9, and 10-11; claim 12 at line 3; claim 13 at line 3; and, claim 19 at line 2.
On line 4 of dependent claim 5, “said pressure sensor” as a plural cannot take the singular “a pressure sensor” on line 5 of claim 1 as antecedent.
Overall, dependent claim 5 is unclear in that the phrase, “at least one of” is used on line 3, but, there is no use of “and” or “or” on line 6 to show that the body of the claim lists alternatives.
Overall, dependent claim 5 is unclear as to what the claim language means in context in mentioning a plurality of sensors, when claim 1 encompasses embodiments in which there is only a single sensor, due to the use of the phrase, “at least one sensor” on line 4 of claim 1.  That is to say, what would dependent claim 5 mean in depending from claim 1 for claim 1 embodiments having only one sensor, or not having all of the sensors named in claim 5?  Substantially the same problem occurs in claim 14, which is the method claim corresponding to the apparatus of claim 5.
Similarly, overall, dependent claim 7 is unclear as to what the claim would mean in depending ultimately from independent claim 1 for claim 1 embodiments having only one sensor?  In such embodiments, claim 7 would say that the one sensor was used on lines 2-3, but the same sensor was not used on lines 4-5?  That is to say, claim 7 is unclear in context as to how alternative sensors could be used in embodiments from claim 1 in which there is only a single sensor.  Substantially the same problem occurs in claim 16, which is the method claim corresponding to the apparatus of claim 7.
Overall, independent claim 11 is indefinite and unclear as to how a “temperature sensor” (line 7) could be used in embodiments having only a single sensor to determine “at least one compaction characteristic” (lines 8-9) in that temperature alone would yield no data on compaction.
On lines 10-11 of independent claim 11, “said computed compaction characteristics” as a plural term could not take “at least one compaction characteristic” (lines 8-9), which could be singular or plural.
Each of dependent claims 2-10 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 12-20 is unclear, at least, in that it depends ultimately from unclear, independent claim 11.

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 10,227,738 B2), hereinafter Horn et al (‘738).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of paving equipment.
The text of independent claim 11 is as follows:
“11. A method for computing a compaction characteristic of asphalt pavement, the method comprising: during placement of said asphalt pavement, moving at least one sensor mounted onto a mobile device over a paving area, so as to obtain signals from said at least one sensor for said paving area, said at least one sensor being selected from the group consisting of a pressure sensor, a temperature sensor, a GPR antenna, a LIDAR sensor, and a magnetic sensor; computing, based on said obtained signals, at least one compaction characteristic of said asphalt pavement; and providing an output mapping said computed compaction characteristics to regions of said asphalt pavement.”
With respect to independent claim 11, Horn et al (‘738) discloses, “A method for computing a compaction characteristic of asphalt pavement” (lines 1-2) in that the method of operation of Horn et al (‘738) determines the thickness of a layer of asphalt by computing, noting, for example, column 7, line 64 through column 8, line 1, and, column 8, lines 24-25.
As for the first method step in independent claim 11 of “during placement of said asphalt pavement, moving at least one sensor mounted onto a mobile device over a paving area, so as to obtain signals from said at least one sensor for said paving area, said at least one sensor being selected from the group consisting of a pressure sensor, a temperature sensor, a GPR antenna, a LIDAR sensor, and a magnetic sensor” (lines 3-7), this is met in Horn et al (‘738) by the road paver moving over the surface being paved with one or more sensors, noting, for example, column 2, lines 51-58, noting, especially the phrase, “in the direction of travel”; and, further noting column 6, lines 43-45, noting especially “laser sensors” and “microwave sensors.”  However, Horn et al (‘738) does not specifically disclose that the “laser sensors” are “LIDAR,” or that the “microwave sensors” are “GPR.”  In that the generally-disclosed “first sensor 38” in Horn et al (‘738) measures distances (e.g., column 7, lines 52-55), it would have been obvious to one of ordinary skill-in-the-art that the “laser sensors” could be Lidar sensors for distance measurements, and that the “microwave sensors” could be any desired type of radar device that measures distance, including a Ground Penetrating Radar (GPR).
The claim 11 second method step of “computing, based on said obtained signals, at least one compaction characteristic of said asphalt pavement” (lines 8-9) is met in Horn et al (‘738), at least, by the computing of the asphalt thickness, for example, please see column 7, line 64 through column 8, line 1.
The claim 11 third method step of “providing an output mapping said computed compaction characteristics to regions of said asphalt pavement” is met in Horn et al (‘738) by the displaying of continuously computed thicknesses on a “display,” noting, for example, column 8, lines 7-12.
In that each and every claimed feature in independent claim 11 is plainly present in Horn et al (‘738) as applied above, independent claim 11 is obvious over Horn et al (‘738).
The further limitations of dependent claim 12 are met by Horn et al (‘738) as applied above to independent claim 11 in that the paving machine in Figures 1 and 2 of Horn et al (‘738) do not perform rolling of the asphalt, which is done later by a rolling device, noting, for example, column 1, lines 55-58.
As for the further limitations of dependent claim 13, Horn et al (‘738) does not disclose the claimed “roller” or the claimed placement of the measurement after the rolling.  In that the asphalt in Horn et al (‘738) must be rolled after placement, it would have been obvious to one of ordinary skill-in-the-art that a roller could be placed on the road paver in Horn et al (‘738) for the advantage of combining the two operations of placement of the asphalt and rolling of the asphalt, thereby eliminating the need for a separate roller device.  Further, in that Horn et al (‘738) generally discloses a sensor arrangement to measure the thickness of asphalt, it would have been obvious to one of ordinary skill-in-the-art that the sensor in Horn et al (‘738) for measuring the surface of the asphalt could be moved after the roller for the advantage of obtaining a asphalt thickness measurement after rolling to ascertain if the rolling has arrived at the desired asphalt thickness.
The further limitations of dependent claim 19 are not disclosed in Horn et al (‘738) as applied above to independent claim 11.  Horn et al (‘738) discloses that Horn et al (‘738) has in view obtaining a “pre-specified layer thickness” of the asphalt (column 2, lines 47-50).  It would have been obvious to one of ordinary skill-in-the-art from this disclosure in Horn et al (‘738) of an aim to obtain a “pre-specified layer thickness” of the asphalt that is being measured as to thickness, to compare the measured actual thickness to the “pre-specified layer thickness” so that if the measured layer thickness is greater that the “pre-specified layer thickness,” the asphalt can be further compacted so as to optimize the agreement of the measured thickness with the “pre-specified layer thickness.”

Potentially-Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10, 14-18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hall et al (‘608) is of general interest for showing the checking of density of asphalt while compacting, but it does not disclose either radar or lidar.
Stridiron et al (‘239) is of general interest for showing the measuring of material properties from a moving paving device.
Eul (‘894) is of general interest for showing a road paver with a measuring device.
Troxler (‘218) is of general interest for showing the measurement of asphalt density using ground penetrating radar.
Marsolek (‘381) is of general interest for showing making a paving material map.
Congdon et al (‘450) is of general interest for showing the operation of a compactor machine based on compaction state.
Gandrud (‘728) is of general interest for showing the measurement of pavement density using a capacitive sensor.
Rutz et al (‘295) is of general interest for showing a vehicle for laying down and compacting asphalt, wherein the vehicle has an electronic material density module.
Oetken et al (‘903) is of general interest for showing a vehicle that measures material compaction at a worksite.
Troxler et al (‘278) is of general interest for showing the measurement of the density of pavement using microwaves.
Roberts (‘774) is of general interest for showing the measurement of the dielectric constant of an asphalt surface using temperature.
Alongi et al (‘634) is of general interest for showing a radar for subsurface inspection.
Davis (‘053) is of general interest for showing a roadway ground penetrating radar.
Cist (‘028) is of general interest for showing the measurement of ground conductivity using a ground penetrating radar.
Zhou et al (CN106940370 A) is of general interest for measurement of the compactness of asphalt and for obtaining measurements of the dielectric constants for different points on the asphalt.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648